Citation Nr: 0321202	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a shell fragment wound of the 
right arm, with scars (formerly characterized as scar, wound, 
right arm).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
September 1943 to December 1945, during which he sustained 
combat wounds pertinent to the appeal, and was authorized or 
awarded the Purple Heart Medal for his injuries.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO, which denied a claim for an increased (compensable) 
evaluation for service-connected disability characterized as 
scar, wound, right arm.  The Board has recharacterized the 
disability and issue on appeal so as to better comport with 
the clinical history of the service-connected right arm 
disability, as well as the veteran's historical and current 
complaints and assertions on appeal.  See Barnett v. Brown, 
83 F. 3d. 1380 (Fed. Cir. 1996).  

The veteran's sworn testimony was obtained in March 2003 
before the undersigned acting member of the Board sitting at 
the RO (Travel Board hearing).  At his Travel Board hearing, 
the veteran submitted a written statement of his spouse, 
which otherwise might require remanding the case to the RO 
for issuance of a supplemental statement of the case (SSOC).  
See Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, inasmuch as this matter is being favorably 
adjudicated at the Board, and since the spouse's statement 
essentially duplicates evidence already on file, as well as 
in recognition of the veteran's advanced age, this matter 
will not be delayed by remanding the appeal to the RO for 
time-consuming readjudication.  Accordingly, in this unique 
case, no prejudice to the veteran is indicated by the 
following action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claim and assertions on appeal, 
obtained all relevant and available evidence identified by 
the veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claim for VA increased compensation 
benefits.  

2.  The veteran's shell fragment wound of the right arm 
(major extremity), with scars, most likely included a 
through-and-through shell fragment wound, which is currently 
manifested by: weakness of the interosseous muscles of the 
right hand, with resulting 50 percent weakened flexion and 
extension of the right wrist; decreased temperature or 
hypothermia of the right hand; 4+/5 strength of the flexor 
profundus (compared to 5/5 in the left hand); two 
asymptomatic (non-tender, non-disfiguring, and non-adherent) 
scars.  

3.  The veteran's shell fragment wound of the right arm with 
scars is comparable to no more than a moderate injury to 
Muscle Group VII or VIII.  

4.  The veteran's service-connected residuals of shell 
fragment wounds of the right arm, with scars, results in no 
sensory deficit, but is shown to have likely involved trauma 
to the right ulnar nerve at the level of the cubital tunnel, 
currently resulting in causalgia, which is comparable to no 
more than mild incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for residuals of a through-and-through shell fragment wound 
of the right arm, with scars, on the basis of moderate 
impairment of muscle group VII or muscle group VIII, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, and Part 
4, §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71a, 4.73, Diagnostic Codes 5307, 5308, 7805 (2002).  

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for mild incomplete paralysis of the right are ulnar 
nerve, at the cubital tunnel, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.102, and Part 4, §§ 4.7, 4.20, 
4.124a, Diagnostic Code 8516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  That is, the veteran was provided adequate 
VA examinations in June 2001, and May and June 2002.  
Additionally, it is noted that the while the veteran 
identified recent VA treatment, he clarified that this was 
psychiatric in nature.  He stated that VA medical records 
would not show treatment for his right arm, only the 
prescription of pain pills.  Accordingly, it is not necessary 
to obtain these records, since they would add no additional 
pertinent information to the evidence already of record, and 
the Board finds that VA has met its duty to assist.  

VA has also met VCAA's notice requirements.  The February 
2002 statement of the case (SOC) explains why the RO felt 
that the evidence submitted to date did not support the claim 
on appeal.  At that time, and with the issuance of a 
supplemental SOC (SSOC) in September 2002, the veteran was 
advised of what he needed to do to support his claim on 
appeal, and what VA would do in response.  In this way, the 
veteran was advised of what sort of evidence was needed to 
prove his claim, and he was advised of what evidence or 
information he needed to submit to VA, and what evidence VA 
would obtain on its own, or in response to information 
provided by him.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, the veteran's sworn testimony was 
obtained at a March 2003 Travel Board hearing before the 
undersigned acting member of the Board.  The above suggests, 
and the favorable action detailed below demonstrates, that VA 
has met both the duty to assist and notice provisions of 
VCAA.  Moreover, further development would serve no useful 
purpose but delay the appeal.  Enough evidence is of record 
now to render a favorable decision.  

II.  Shell Fragment Wounds and Muscle Injuries 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  However, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102.  

In the immediate case on appeal, the veteran's service 
medical records are few, but just adequate for determining 
the nature of the injuries at issue on appeal, giving all 
benefit of any doubt in the veteran's favor.  The veteran 
asserts that his service-connected right arm disorder was 
initially, and remains presently, more serious than 
characterized by VA.  The Board substantially agrees.  

Service medical records show that in August 1944 the veteran 
was wounded in combat action in Italy, and was hospitalized 
for two and one-half months for multiple injuries.  The 
veteran was noted to have sustained shell fragment wounds of 
the right leg and left thigh, as well as the right arm, with 
a shell fragment wound scar near the right elbow.  His 
primary injury appeared to be the right leg wound.  The 
veteran was soon thereafter awarded or authorized the Purple 
Heart Medal for his injuries.  A December 1945 examination 
for separation from service is silent as to any right arm 
impairment, other than the scar itself, and a December 1945 
rating decision granted service connection only for the right 
leg and thigh wounds.  The RO recognized at that time that 
the veteran's injuries had been sustained in combat.  

Significantly, on initial post-service VA examination in May 
1947, the veteran complained of right leg and arm pains and 
cramps, especially after "any use at all."  He added that 
his injuries prohibited him from participating in athletic 
activities.  The diagnoses included "scars," right arm, 
with notation that this was a residual of a shell fragment 
wound, now healed, although "mildly sympt[omatic]."  The 
Board notes that the notation of "scars" of the right arm 
supports the conclusion that the shell fragment wound was a 
through-and-through wound, and not merely one scar wound as 
previously recognized by VA.  

A rating decision of September 1947 established service 
connection for a "scar" wound of the right arm, and the 
zero percent (noncompensable) disability evaluation was 
assigned, which has remained in effect since that time.  

It is noted that on VA examination in September 1950, the 
veteran again reported right arm pain and stiffness, 
especially on use.  The diagnosis was "scars," residuals of 
shell fragment wounds of the right forearm.  An October 1950 
rating decision continued the noncompensable disability 
evaluation for the scars.  

The veteran reopened his claim in April 2001 and was provided 
a VA scars examination.  

On VA scars examination in June 2001, the right arm was found 
to have a 1.5 cm. x 1 cm. linear scar, which was non-tender, 
non-adherent, smooth in texture, and without ulceration or 
breakdown of the skin.  There was no elevation or depression; 
no underlying tissue loss, no inflammation, no edema, no 
keloid formation, as well as no difference in color from the 
surrounding skin.  The examiner found that there was no 
disfigurement or limitation of function as a result of the 
scar.  It was opined that the scar was well-healed.  

At the request of the veteran, he was provided additional VA 
examinations.  On VA muscles examination in May 2002, there 
was weakness of the interosseous muscles in the right hand, 
with decreased temperature to touch.  There was no sensory 
deficit in the right hand, but notation was made that the 
veteran had weak flexion and extension of the right wrist-
approximating 50 percent loss of motion when compared to the 
left wrist.  The diagnosis was hyperthermia of the right 
hand, of unknown etiology, and possible ulnar neuropathy, for 
which additional VA examination was scheduled.  

On VA examination of the hand in June 2002, notation was made 
of a history of multiple shrapnel wounds with a peripheral 
nerve injury of the right arm, contiguous to the medial 
epicondyle of the right elbow, approximately at the entrance 
of the cubital tunnel (where the ulnar nerve passes through 
on its way down the forearm).  The veteran reported a long 
history of pain, particularly on flexion maneuvers, with 
occasional lancinating pain beginning in the palmar aspects 
of both hands and a cyanotic discoloration of the palmar 
aspects of both hands, right greater then left.  Mild pain 
was induced upon pressure over the cubital tunnel on the 
right, but not on the left side.  Strength of the flexor 
digitorum profundus on the right was 4+/5, 5/5 on the left; 
strength of the flexor carpi ulnaris was 5/5 bilaterally, 
with both dorsal and palmar interossei muscles rating at 5/5 
in strength bilaterally.  Significantly, there was no sensory 
deficit in the ulnar nerve distribution in either hand.  Two-
point discrimination testing was equal in both hands for both 
the ulnar and median nerves.  The impression was that the 
most likely diagnosis was causalgia, secondary to trauma of 
the right ulnar nerve at the level of the cubital tunnel.  

The RO evaluated the veteran's right arm disorder solely 
under Diagnostic Code 7805 for scars.  While this comports 
with the historic characterization of the disorder on appeal, 
the Board disagrees with this approach.  Service medical and 
immediate post-service medical records tend to show a 
through-and-through shell fragment wound of the right arm, 
which is more appropriately evaluated on the basis of 
resulting muscle injury and nerve damage, rather than mere 
scars.  That is, service medical records and initial post-
service VA examination reports tend to support the veteran's 
assertions that he sustained a more serious through-and-
through muscle injury of the right arm, with greater 
impairment than that which the RO had previously recognized.  
See May 1947 VA examination report.  Accordingly, the Board 
must consider other more appropriate Diagnostic Codes, even 
where the RO has failed to do so, and especially in the 
instant case on appeal where the veteran has, in essence, 
requested such consideration.  See 38 C.F.R. §§ 4.20, 4.27; 
See also, Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

VA regulations specify that a through-and-through injury with 
muscle damage shall be evaluated as no less than a 
"moderate" injury for each group of muscles damaged.  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(b) (c).  

VA regulations include criteria for determining whether a 
wound was a moderate injury of a muscle group, or a more 
serious injury.  For VA purposes, moderate disability of 
muscles would result from through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint would include in 
service department record or other evidence of inservice 
treatment for the wound, record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus, and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  The veteran appears to meet the above criteria, 
particularly with regard to loss of strength and fatigue of 
the right wrist.  

"Moderately severe" disability of muscles may result from 
injuries such as: Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  (Emphasis added).  Tests 
of strength and endurance compared with sound side would 
demonstrate positive evidence of impairment.  The veteran is 
not shown to have had any debridement, prolonged infection, 
or sloughing of soft parts, or loss of deep fascia, or muscle 
substance as a result of his right arm injuries in August 
1944.  The veteran has no loss of deep fascia, no loss of 
muscle substance, and no loss of firm resistance of muscles 
on palpation.  In any regard, the criteria for a "moderately 
severe" muscle injury are clearly not met and are not more 
closely approximated with regard to the right arm injuries.  
38 C.F.R. § 4.56.  While note is taken that the veteran was 
initially hospitalized for an extended period of time, this 
treatment appears to have been with regard to his more 
immediate injuries of the right leg, and not the right arm.  

It is noted that a "severe" disability of muscles would 
result from the following type of injury: Through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should be obtained from service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.  The veteran is not shown to meet any of the above 
criteria for severe muscle injuries.  

Having found that the veteran appears to have sustained a 
moderate injury of the muscles of the right arm, muscle 
injuries of the right arm and hand are evaluated under 
Diagnostic Codes 5307 and 5308.  Diagnostic Code 5307, 
contemplates impairment of muscle group (MG) VII, which 
controls flexion of the wrist and fingers and involves the 
muscles arising from the internal condyle of humerous, 
flexors of the carpus and long flexors of fingers and thumb; 
pronator.  A zero percent (noncompensable) evaluation is 
assigned for slight impairment of MG VII, a 10 percent rating 
is available for moderate impairment, a 30 percent evaluation 
is given for moderately severe impairment, and a 40 percent 
evaluation is warranted for severe impairment.  

Similarly, Diagnostic Code 5308 contemplates impairment of MG 
VIII.  MG VIII controls extension of the wrist and fingers 
and involves the muscles arising from the external condyle of 
humerous, extensors of the carpus fingers and thumb; 
supinator.  A zero percent (noncompensable) evaluation is 
assigned for slight impairment of MG VIII, a 10 percent 
rating is available for moderate impairment, a 20 percent 
evaluation is given for moderately severe impairment, and a 
30 percent evaluation is warranted for severe impairment of 
MG VIII.  

The above hand evaluations differ based on whether or not the 
affected hand is the veteran's dominant hand. See 38 C.F.R. § 
4.69.  In this case, the veteran's dominant hand is 
identified as his right hand in the medical evidence of 
record.  The veteran appears to have sustained no more than a 
moderate injury of the muscles of the right arm, most likely 
affecting MG VII, rather than MG VIII.  On VA examination in 
June 2002, the veteran reported that he experiences pain 
particularly on flexion maneuvers.  However, the medical 
evidence does not explicitly state which muscle group was 
affected by the in-service shell fragment wound.  Regardless 
of whether the veteran's muscle impairment is rated under 
Diagnostic Code 5307 or 5308, the criteria for no more than a 
10 percent evaluation are met for moderate impairment.  

In finding so, the Board recognizes that pain is a prominent 
feature of the veteran's disability picture.  VA examinations 
have shown the presence of pain on objective evaluation.  
However, the veteran has not demonstrated the functional loss 
due to pain or other factors that would be equivalent to a 
higher evaluation, than those already contemplated by a 10 
percent evaluation under Diagnostic Code 5307 or 5308.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 
202 (1995).  It is noted that under Diagnostic Code 5214 
favorable ankylosis of the right (major) wrist in 20 to 30 
degrees of dorsiflexion would warrant a 30 percent 
evaluation.  However, there is no evidence of any ankylosis 
of the right wrist.  Additionally, limitation of motion of 
the wrist with palmar flexion limited to in line with the 
forearm would warrant no more than a 10 percent evaluation 
under Diagnostic Code 5215.  The veteran has greater function 
than a 10 percent rating would contemplate under Diagnostic 
Code 5215.  As such, an increased 10 percent evaluation under 
either Diagnostic Code 5307 or 5308 can been seen as not only 
appropriate, but fair and reasonable.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board finds that 
the criteria for a 10 percent disability evaluation is 
warranted under Diagnostic Code 5307 or 5308, pertaining to 
injuries to MG VII or VIII, for service-connected right arm 
disability formerly characterized as scars.  

Additionally, while 38 C.F.R. § 4.14 directs that the 
evaluation of the same disability under various diagnoses to 
be avoided, the Court has held that separate and distinct 
manifestations of an injury or disease warrant separate 
ratings under § 4.14.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this case, the Board finds that the veteran's 
service-connected right arm shell fragment wounds include an 
ulnar nerve impairment, warranting a separate 10 percent 
disability evaluation.  The veteran appears to have sustained 
a through-and-through shell fragment wound of the upper right 
arm contiguous to the medial epicondyle of the right elbow, 
approximately at the entrance of the cubital tunnel, with 
resulting causalgia symptomatology.  See VA report of hand 
examination dated in June 2002.  

The VA hand examination of June 2002 includes a diagnosis of 
causalgia secondary to trauma of the right ulnar nerve at the 
level of the cubital tunnel.  Impairment of the ulnar nerve 
is evaluated under Diagnostic Code 8516, on the basis of 
paralysis.  Diagnostic Code 8516 provides that for complete 
paralysis of the ulnar nerve on the major side, with the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, with very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminencies; with 
loss of extension of the ring and little fingers, and 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist, a 
60 percent rating is appropriate.  For severe incomplete 
paralysis of the ulnar nerve on the major side, a 40 percent 
rating is appropriate; for moderate incomplete paralysis of 
the ulnar nerve on the major side, a 30 percent rating is 
appropriate; and for mild incomplete paralysis of the ulnar 
nerve on the major side, a 10 percent rating is appropriate.  
38 C.F.R. § 4.124a. 

After a review of the evidence, and with benefit of the doubt 
resolved in the veteran's favor, the Board finds that while 
the veteran's service-connected right arm shell fragment 
wound includes no paralysis or partial paralysis of the ulnar 
nerve, he does appear to have sustained some trauma to the 
nerve with resulting causalgia.  Accordingly, the Board finds 
that his right arm disability can be said to include some 
ulnar nerve impairment or associated symptomatology separate 
and apart from his service-connected right arm muscle injury, 
with scars.  While the veteran has no definite ulnar nerve 
impairment, no paralysis, no impairment of sensation of the 
right hand, and no sensory deficit in the ulnar nerve 
distribution, the June 2002 VA examination report identifies 
current right arm causalgia, as secondary to trauma of the 
right ulnar nerve at the level of the cubital tunnel.  This 
is primarily manifested by a tingling and burning sensation 
of the right hand; disability which is comparable to no more 
than "mild incomplete paralysis of the right ulnar nerve" 
under Diagnostic Code 8516.  See 38 C.F.R. § 4.124 (2002).  
Under this applicable regulation, neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to "moderate incomplete 
paralysis."  The Board emphasizes that under Diagnostic Code 
8516, moderate incomplete paralysis warrants no more than a 
separate 10 percent rating.  

The clinical findings are few, and equate to no more than 
mild, infrequent, and intermittent neurologic signs regarding 
the ulnar nerve.  Additionally, while the veteran may have 
right arm, wrist and hand pain and functional impairment, 
these symptoms are already contemplated and compensated by 
the 10 percent evaluation assigned under Diagnostic Code 5307 
or 5308.  Without pyramiding of ratings for the same 
symptomatology, the Board finds that the evidence of record 
demonstrates some ulnar nerve impairment and symptomatology 
manifested by impairment comparable to no more than mild 
incomplete paralysis of the right ulnar nerve, as 
contemplated by a 10 percent rating under Diagnostic Code 
8516.  With full and equal strength of the flexor carpi 
ulnaris, both the dorsal and palmar interossei muscles, and 
no sensory deficit, the criteria for a 20 percent evaluation 
are not more closely approximated under Diagnostic Code 8516.  

In closing, the Board notes that the 10 percent rating for 
moderate muscle impairment under 4.56(d)(2)(iii) contemplates 
scars, and a separate evaluation for the veteran's 
asymptomatic scars would not be in order under Diagnostic 
Code 7805.  

In finding so, the Board has given all due consideration to 
the veteran's March 2003 Travel Board testimony.  At that 
time the veteran indicated that since service, his right arm 
has been painful, and occasionally swells, especially on 
extended use of the arm.  The Board finds that the above two 
10 percent ratings contemplate impairment such as the veteran 
describes.  Additionally, while the veteran is competent to 
provide evidence of observable symptoms, he is not competent 
to attribute any symptoms to a given cause.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The Board has granted both an 
increased (compensable) rating and a separate 10 percent 
rating for the veteran's service-connected right arm 
disability, not only on the basis of the demonstrated 
clinical findings, but on the veteran's reported complaints, 
including his sworn testimony.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence in support of a 10 percent 
rating for residuals of a through-and-through shell fragment 
wound of the right arm, with scars, and moderate impairment 
of MGVII or VIII, as set forth above, and that, with 
reasonable doubt resolved in the veteran's favor, that the 
criteria for a separate 10 percent rating is warranted for 
incomplete paralysis of the ulnar nerve, right arm, at the 
cubital tunnel.  




ORDER

A 10 percent rating for service-connected residuals of a 
through-and-through shell fragment wound of the right arm, 
with scars, with moderate impairment of muscle group VII or 
VIII, is granted, subject to the criteria governing the 
payment of monetary awards.  

A separate 10 percent evaluation for mild incomplete 
paralysis of the right arm, ulnar nerve, at the cubital 
tunnel, is granted, subject to the criteria governing the 
payment of monetary awards.  


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

